DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 has been amended. Claims 4-5 are cancelled. Claims 1-3 and 6-20 are pending.
Status of Previous Rejections
The rejections of Claims 1-3, 6-8 and 10-17 under 35 U.S.C. 102(a)(1) as being anticipated by Bahgat (Journal of Alloys and Compounds, 2008, Vol 466, Page 59-66, hereinafter “Bahgat”) have been withdrawn in view of the amendment and argument.
The rejection of Claim 9 under 35 U.S.C. 103 as being unpatentable over Bahgat (Journal of Alloys and Compounds, 2008, Vol 466, Page 59-66, hereinafter “Bahgat”), and further in view of Pande (Ironmaking and Steelmaking, Publication date: 2010-10, Volume: 37 Pages: 502 – 511, hereinafter “Pande”) has been withdrawn in view of the amendment and argument.
The rejections of Claims 18-20 under 35 U.S.C. 103 as being unpatentable over Bahgat (Journal of Alloys and Compounds, 2008, Vol 466, Page 59-66, hereinafter “Bahgat”), and further in view of Furukimi (US 5,308,702, hereinafter “Furukimi”) have been withdrawn in view of the amendment and argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites that the first phase contains Co, Zr, Hf, Ti etc. Claim 3 depends from claim 1 and recites that the first phase consists of only Ni and Fe, which does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hao (Matellurgical Transactions A, 1984, Vol 15A, Page 1819-1827, hereinafter “Hao”).

Sample No. 2 that is heat treated at 950 ºC for 200 h shown in Table IV of Hao also meets the recited limitations in claims 1-3.
Regarding claim 8, Hao discloses that the alloy contains a1 Bcc phase and a2 Bcc phase (Table IV, Sample No. 1 heat treated at 900 C for 400 h), which meets the limitation recited in claim 8. Sample No. 2 that is heat treated at 950 ºC for 200 h shown in Table IV of Hao also meets the recited limitations in claim 8.
Regarding claims 13-14, Hao teaches (Page 1822-1824; Table IV) a Fe-Ni-Al-Co soft magnetic alloy having a1 phase with bcc structure and a2 phase with bcc structure formed by diffusion couples, which meets the limitation the first and the second phase are ferromagnetically coupled and continuously bonded to each other directly as recited in the instant claims.
Allowable Subject Matter
Claims 6-7, 9-12 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 08/04/2021 have been fully considered but they are not persuasive. 
The applicants argued that amended claim 1 recites that when the Ni content of the first phase is taken to be 100 atom%, 0.001 atom% or more and less than 50 atom% of the Ni is substituted with one or more of Co, Zr, Hf, Ti, V, Nb, Ta, Cr, Mo, W, Mn, Cu, Zn, and Si. Applicant submits that Hao fails to disclose the aforementioned feature. Regarding the aforementioned feature, the Examiner alleges that Hao suggests in Table Il an example of a Fe-Ni-Al soft magnetic alloy having a1 phase with bcc structure and a2 phase with bcc structure. See Page 5 of the office action. Applicant disagrees and submits that, in the Fe-Ni-Al soft magnetic alloy of Hao, Ni contained in the first phase is partially substituted with Al, and Al is different from the elements of Co, Zr, Hf, Ti, V, Nb, Ta, Cr, Mo, W, Mn, Cu, Zn, and Si recited in the claims.
In response, as set forth in the art rejection above, Hao teaches (Page 1824; Table IV) a Fe-Ni-Al-Co soft magnetic alloy having a1 phase with bcc structure and a2 phase with bcc structure. Hao discloses that a1 phase contains 9.5 at% Ni, 11.5 at% Al, 9.0 at% Co and 70 at% Fe (Table IV, Sample No. 1 heat treated at 900 C for 400 h). Ni/(Fe+Ni)=11.94 at% and  Co/(Fe+Co)=48.65 at% in a1 phase, which meets the first phase limitation recited in claims 1 and 3. Hao discloses that a2 phase contains 21 at% Ni, 23 at% Al, 10 at% Co and 46 at% Fe (Table IV, Sample No. 1 heat treated at 900 ºC for 400 h), Ni/(Fe+Ni)=31.34 at%, which meets the second phase limitation recited in claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOWEI SU/Primary Examiner, Art Unit 1733